El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
Este es un caso en que El Pueblo de Puerto Pico, a ins-tancias de Sabat Santos, instituyó un procedimiento de quo warranto contra Artemio Camacho Díaz. En las alegacio nes se suscitaron varias cuestiones, mas en la vista celebrada ante la corte de distrito la cuestión a resolver se limitó a si era el gobernador o el alcalde quien tery'a la facultad de hacer el nombramiento en los municipios de segunda y tercera cía-*692ses'del secretario-auditor designado por la Ley No. 98 de 1931. Las disposiciones de dicha ley, en lo pertinente, leen como signe:
“Sección. 8. — El artículo 28 de la ‘Ley estableciendo un sistema de gobierno local para los municipios de Puerto Rico’, aprobada en 28 de abril de 1928, queda por la presente enmendado de manera que lea como sigue:
“ ‘Artículo 28. — Los funcionarios administrativos municipales se-rán los que sé expresan a continuación, cuyos cargos se declaran ■ incompatibles con el de miembros de la asamblea municipal y con cualquier otr'o cargo federal, insular o municipal retribuido:
“ ‘En los municipios de primera clase:
“ ‘1. Alcalde,
“ ‘2. Tesorero-Director Escolar,
“ ‘3. Director de Beneficencia,
‘4. Director de Obras Públicas,
“ ‘5. Auditor,
“ ‘6. Secretario.
“ ‘En los de segunda y tercera clase:
‘“1. Alcalde,
“ ‘2. Tesorero-Director Escolar,
“ ‘3. Secretario-Auditor,
“ ‘4. Director de Beneficencia.
“ ‘No podrá crearse por la asamblea municipal ningún otro cargo u oficina administrativa fuera de los mencionados en este artículo, pero los municipios podrán consolidar los cargos en la forma que lo acordare la mayoría del número total de miembros de que se com-pone la asamblea municipal; Entendiéndose, que en ningún caso-podrán consolidarse entre sí los cargos de tesorero y auditor; Dis-poniéndose, que el cargo de director de beneficencia, consolidado o no, deberá en todo caso recaer en un médico cirujano autorizado para ejercer su profesión en Puerto Rico.
“ ‘El poder ejecutivo en todos los municipios residirá en el al-calde, quien tendrá facultad para riombrar a los respectivos funcio-narios con la aprobación de la asamblea municipal, excepto el auditor municipal que será nombrado según se dispone más adelante. El alcalde podrá nombrar los funcionarios administrativos cuando la asamblea municipal no estuviere en sesión, y dichos funcionarios desempeñarán sus cargos hasta que se reúna la asamblea municipal en sesión ordinaria o extraordinaria y confirme sus nombramientos.
*693“Sección 9. — El artículo 29 de la ‘Ley estableciendo un sistema de gobierno local para los municipios de Puerto Rico’, aprobado en 28 de abril de 1928, queda enmendado de manera que lea como sigue:
< i i * # •* « * # *
“ ‘El auditor municipal será nombrado por el Gobernador de Puerto Ric'o, de una terna de candidatos que someterá a tal efecto el comité central del partido que ganó las elecciones en la munici-palidad, y podrá ser destituido por el Gobernador sólo por causa justificada y contra la resolución que dicte el Gobernador destitu-yéndole, podrá apelar el auditor, dentro de un término de quince días después de habérsele notificado su destitución, para ante la Corte de Distrito del Distrito Judicial con jurisdicción sobre el mu-nicipio donde él prestare sus servicios, y dicha apelación se trami-tará en la misma forma dispuesta para las apelaciones concedidas a los alcaldes en casó de la destitución de éstos, y en ella se revisarán por la Corte todas las cuestiones de hecho y de. derecho. La reso-lución de la Corte de Distrito será definitiva para las partes. ’ ’ ’
La Corte de Distrito de Humacao resolvió que era el al-calde quien tenía el derecho a hacer el nombramiento. Una decisión similar fué dada por la Corte de Distrito de Baya-món. Las Cortes de Distrito de San Juan, Arecibo, Agua-dilla y Mayagüez resolvieron lo contrario. La cuestión fué sometida a este Tribunal a virtud de apelaciones de las Cor-tes de Distrito de Humacao yBayamón. En el seno de esta Corte ha habido una considerable vacilación al tratar de lle-gar a una decisión correcta.
En la vista y en los alegatos ambas partes sostuvieron que la cuestión era enteramente sencilla. No la hemos hallado así. La solución no ha sido fácil, toda vez que el estatuto contiene palabras en que cada parte ha podido atribuir a la Legislatura una intención en favor de su criterio particular. Esto fué apuntado por cada uno de los jueces que conocieron de los casos cuyas apelaciones están ante nos.
La parte apelante sostiene que la Legislatura aprobó una ley general a virtud de la cual el Gobernador debía designar al auditor en todos los municipios; que fué tan clara la in-tención de la Legislatura en el sentido de que él nombrara al auditor y tuviera el dominio de los poderes fiscales de los *694municipios, que cualesquiera otras palabras que aparezcan en la ley no deben ser interpretadas en el sentido de que mi-litan contra la supuesta intención clara de la Legislatura.
La parte contraria sostiene con igual tesón que la inten-ción de la Legislatura fue claramente abolir el cargo de auditor como tal para los municipios de segunda y tercera clases; y que debió haber sido la intención de la Legislatura que el alcalde no fuese privado de designar su propio secretario, que es persona de su confianza.
- La Corte de Distrito de Humacao escribió una elaborada opinión para tratar de demostrar que el cargo de auditor como tal había sido abolido en los municipios de segunda y tercera clases. La Corte de Distrito de Bayamón, enfocando la cuestión, dijo desde el principio que el cargo de auditor había sido abolido para dichas municipalidades y que por consiguiente el alcalde tenía el derecho a nombrar cuales-quiera otros funcionarios creados por los términos de la misma Ley No. 98. Se adujeron y pueden aducirse más ar-gumentos en favor de una u otra parte.
Los letrados del Gobierno sostienen que la Corte de Dis-trito de Bayamón adoptó una posición muy equivocada. Se critica la opinión de la corte por haber dicho el juez que desde un punto de vista técnico el caso tendría que ser fallado a favor del alcalde. Los abogados alegan que no debe preva-lever una posición técnica cuando la intención del estatuto es perfectamente clara. Empero, según hemos visto, hay un conflicto de intenciones. La Corte de Distrito de Bayamón necesariamente quiso decir lo que es casi rutinario, que cuando las palabras de un estatuto son claras o cuando los prece-dentes lo son, una corte debe seguir la letra del estatuto o los precedentes a menos que se presente alguna razón patente en contrario. Este es el deber de la Corte. Cada vez que una corte sigue un estatuto podría decirse que es técnica. Fre-cuentemente la letra aparente de un estatuto debe ceder ante la clara intención de la Legislatura, pero lo que la Corte de *695Distrito en este caso necesariamente qniso decir fné que como no podía descubrirse en la ley una intención marcada, debía seguirse la letra de aquélla.
Sin hallar ninguna autoridad directa que indique la regla a seguirse, somos enteramente de opinión que en los muni-cipios de segunda y tercera clases el cargo de auditor como tal fué definitivamente abolido por la Ley No. 98, y que igual-mente quedó abolido el cargo de secretario. Se creó un nuevo puesto que debía ser conocido como secretario-auditor. Nos es imposible decir que la Legislatura estuviera dando prefe-rencia a los deberes de secretario o a los de auditor. Los deberes de cada uno de estos cargos fueron consolidados en el de secretario-auditor designado por la ley. En los muni-cipios de segunda y tercera clases el auditor y el secretario como tales han dejado de existir. Sus deberes han sido im-puestos a un nuevo funcionario creado por la ley. Por tanto, si bien pueden aducirse y fueron aducidos numerosos argu-mentos en favor de la idea de que el Gobernador debería tener el derecho de hacer los nombramientos, subsiste el hecho, conforme resolvieron ambas cortes, de que el cargo de auditor fué suprimido, y de acuerdo con la ley de 1931, éste es el único cargo municipal que debe llenar el Gobernador. Por consiguiente, el alcalde es quien de conformidad con el ar-tículo 28, supra, tiene la facultad de designar todos los fun-cionarios municipales, excepto el auditor. Como el auditor fué suprimido para los municipios de segunda y tercera cla-ses, de acuerdo con la letra de la ley, es el alcalde quien debe designar el secretario-auditor.
En los municipios de primera clase — Arecibo, Caguas, Mayagüez y Ponce — queda el cargo de auditor y el Goberna-dor tiene la facultad de designar tal funcionario. Hasta ese punto subsiste la intención de la Legislatura de que el Go-bernador designe al auditor. Sin embargo, el apelante sos-tiene que los municipios de primera clase tienen derecho a consolidar los cargos de secretario y auditor si así lo desea-*696ren y que de ese modo podría frustrarse enteramente la inten-ción de la Legislatura de que el Gobernador sea el que nom-bre al Auditor. La cuestión de la posibilidad de una conso-lidación en esta forma no está necesariamente ante nos, mas aun suponiendo tal consolidación, el poder de realizarla fué puesto en manos de los municipios y si como consecuencia de tal consolidación también se crea allí un nuevo cargo — cues-tión que no es necesario resolver abora — entonces sería apli-cable el razonamiento que antecede y el cargo de auditor de un municipio de primera clase tendría también que ser con-siderado como suprimido.
Los artículos 52 y 167 del Código Político son inaplica-bles. Ellos comprenden los casos en que a nadie se otorga la facultad de bacer un nombramiento. Bajo la Ley Municipal, según bemos resuelto, el alcalde es la persona autori-zada para bacer la designación.

Debe confirmarse la sentencia apelada.

El Juez Asociado Señor Córdova Dávila no intervino.